—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered August 17, 1995, convicting defendant, after a jury trial, of attempted escape in the first degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Review of defendant’s claim that he was denied his right to be present at robing room discussions with prospective jurors is precluded, since defendant has failed to provide this Court with a record showing any such absence (see, People v Maher, 89 NY2d 318, 325; People v Kinchen, 60 NY2d 772). The existing record, viewed as whole, establishes defendant’s presence at the robing room proceedings in question (see, People v Styles, 237 AD2d 206, lv denied 90 NY2d 864; People v Rivera, 225 AD2d 360, lv denied 88 NY2d 941). Concur — Milonas, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.